IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41223
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS HUMBERTO GONZALEZ-AVILA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-547-ALL
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Humberto Gonzalez-Avila appeals his guilty-plea

conviction of being found in the United States without permission

after deportation, a violation of 8 U.S.C. § 1326.     He argues

that his indictment is deficient because it does not allege

general intent.   As Gonzalez-Avila concedes, his contention is

foreclosed by Fifth Circuit precedent.   See United States v.

Guzman-Ocampo, 236 F.3d 233 (5th Cir. 2000), cert. denied, 533


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41223
                               -2-

U.S. 953 (2001); United States v. Berrios-Centeno, 250 F.3d 294,

297 (5th Cir.), cert. denied, 122 S. Ct. 288 (2001).   Gonzalez-

Avila raises the issue only to preserve it for review by the

Supreme Court.

     The judgment of the district court is AFFIRMED.